Citation Nr: 1009734	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for asthma, including as 
secondary to service-connected allergic rhinitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 2004, 
including service in Southwest Asia from May 1991 to July 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board finds that a review of the procedural history of 
this issue is necessary.  

In April 2003, the Veteran submitted an original claim (VA 
Form 21-526) seeking service connection for, among other 
things, "chronic allergies/colds."  The Board notes that 
the document contains no reference to asthma. 

In January 2005, the RO denied service connection for chronic 
allergies/colds.  The Veteran filed a NOD to this decision in 
June 2005 and a SOC regarding the issue of entitlement to 
service connection for "chronic allergies/colds" was issued 
in September 2005.  In October 2005, the Veteran filed her 
substantive appeal (VA Form 9) wherein she referred to the 
issue as "chronic allergies/colds (bronchial asthma)."  

The Veteran was afforded a Travel Board hearing before a 
Veteran's Law Judge in May 2006.  Based on her substantive 
appeal, the issue at the hearing was phrased as "entitlement 
to a disability manifested by chronic allergies and/or colds, 
also claimed as bronchial asthma . . . ."  See May 2006 
hearing transcript, page 2.  The Veteran then proceeded to 
provide testimony regarding asthma.  Id. pages 3-5.  

In February 2006, the Veteran submitted correspondence which 
was construed as a claim of entitlement to service connection 
for asthma.  See VA Form 21-4138, dated in February 2006.  

In a July 2006 rating decision, the RO denied service 
connection for asthma.  The Veteran filed a timely NOD and a 
SOC was issued in November 2006.  A substantive appeal (VA 
Form 9) was received later that month.  In her substantive 
appeal, the Veteran requested a Travel Board hearing; 
however, the Board found that given the testimony regarding 
asthma provided at the May 2006 hearing, the Veteran should 
be contacted to ascertain whether she requires a separate 
hearing specifically on this issue.  In this regard, the 
Board notes that the RO assigned a separate docket number for 
the asthma claim (#06-36 842) while the other issues at the 
time were docketed under a different docket number (#05-34 
061).  

The Veteran determined that a separate hearing regarding the 
asthma claim was necessary and it was conducted in May 2009.  
As the Veteran had a separate Travel Board hearing solely on 
the issue of entitlement to service connection for asthma 
this claim has been kept under the separately assigned docket 
number.  

In July 2007 the Board remanded this case to the RO for 
additional evidentiary development.  The appeal has been 
returned to the Board for further appellate action.  

The Veteran had hearings at the RO with two different 
Veterans Law Judges in conjunction with this appeal.  A 
second hearing with a different Veterans Law Judge was 
conduction in May 2009.  Transcripts of the hearings are 
associated with the claims file.  

In such circumstance, a panel of three judges must 
participate in the decision, which must include the Veterans 
Law Judges who had hearings with the Veteran.  See 38 C.F.R. 
§ 20.707 (2009).  


FINDING OF FACT

The Veteran's asthma is not etiologically related to active 
service in any way.


CONCLUSION OF LAW

The Veteran's asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.  During the pendency of this appeal, VA amended its 
regulation pertaining to secondary service connection, 
effective from October 10, 2006.  See 71 Fed. Reg. 52,744 
(2006) (now codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the appellant's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).  

Recitation of Evidence 

The Veteran's service treatment records show that the Veteran 
complained of shortness of breath a number of times in the 
1990s.  In at least one case, it was listed as only on 
climbing stairs/running.  In April 1995, the Veteran received 
a consult for symptoms of shortness of breath, but at the 
time it was related to a cardiac problem of palpitations and 
supraventrical tachycardia.  In September 1995, the Veteran 
was seen for an upper respiratory infection, but there was no 
shortness of breath mentioned and her lungs were clear on 
examination.  In October 1996 the Veteran was seen for an 
upper respiratory infection.  Lungs were clear on examination 
and no shortness of breath was noted.  In November 1997 the 
Veteran was seen for an upper respiratory infection with 
productive cough and head congestions.  Lungs were clear 
without wheezes.  In November 1998 the Veteran was seen with 
a viral upper respiratory infection and diagnosed with 
bronchitis.  In April 2001 she went to the emergency room for 
chest pain associated with shortness of breath.  She was 
diagnosed with atypical chest pain.  In December 2003 the 
Veteran was treated for cold symptoms and shortness of 
breath.  Lungs were clear and she was diagnosed as having an 
upper respiratory infection.  

With regard to a diagnosis of asthma, the Veteran's service 
treatment records are negative for any diagnosis of asthma.  

A May 2003 VA general medical examination does not reveal any 
symptoms related to asthma or shortness of breath.  June 2004 
VA treatment records showed the Veteran denied a history of 
asthma, bronchitis or pneumonia.  Examination of the lungs 
was clear.  In September 2004, the Veteran's primary care 
physician made a diagnosis of asthma, based on a prior 
pulmonary function test.  In December 2004 a VA treatment 
record shows the Veteran admitted to having wheezing, 
shortness of breath and cough.  Pulmonary function test 
revealed mild response to bronchodilator.  There was a 
questionable diagnosis of asthma, with probable airway 
reactivity and minimal response to bronchodilators.  In March 
2005 the Veteran told a specialist that she was doing well 
with her medication for rhinitis.  

During the Veteran's May 2006 hearing she testified that was 
suffering from trouble breathing, wheezing, hacking coughs 
and swallowing.  The Veteran also suffered from chest pain 
and all of the above symptoms are attributed to her allergies 
and her asthma.  

In December 2006 the Veteran's primary care physician noted 
that the Veteran indicated her inhalers were not working.  
She was given a different inhaler and was diagnosed with 
chronic bronchitis, intermittent.  In August 2007, the 
Veteran noted she got shortness of breath with her panic 
attacks.  August 2008 records show that pulmonary function 
test results suggest small airways dysfunction.  An April 
2009 treatment record indicated that the Veteran had stopped 
her asthma medications.  The examiner diagnosed her with 
extrinsic asthma.  

An October 2008 VA examiner diagnosed the Veteran with 
chronic allergies/colds  and noted that the Veteran was 
diagnosed to have allergic rhinitis by a pulmonologist in 
December 2004.  The examiner opined that the Veteran's 
chronic allergies/colds are at least as likely as not caused 
by or a result of the Veteran's military service.  In the 
examiner's rationale he noted the Veteran's in-service 
symptoms of upper respiratory infection such as sneezing, 
nasal congestion, yellowish nasal discharge, headaches and 
dizziness on a periodic basis from 1995 to 2003.  The 
examiner noted that it seemed to be a seasonal occurrence as 
the Veteran was often symptomatic around the fall and spring 
seasons.  

During the Veteran's May 2009 hearing she testified that that 
she was diagnosed with allergies and asthma just before she 
got out of the military in 2004.  After the Veteran got out 
of the military she was given inhalers by VA.  The Veteran 
further testified that her symptoms started in service and 
have continued ever since.  

An August 2009 VA examiner reviewed the Veteran's records and 
entire claims file, physically examined the Veteran and sent 
her for testing.  After a review of all of the pertinent 
information, he gave the Veteran a diagnosis of asthma.  The 
examiner opined that the Veteran's current asthma was less 
likely as not caused by or a result of upper respiratory 
infection/complaints of shortness of breath noted during 
military service or her service-connected allergic rhinitis.  
In the examiner's rationale he noted the in-service medical 
visits for upper respiratory infections did not reveal the 
Veteran complaining of shortness of breath until one time in 
2003 and the examiner at that time did not diagnose the 
Veteran with asthma or give her any bronchodilators.  
Symptoms of shortness of breath noted in service were 
attributed by her doctors then to a cardiac 
condition/symptoms of her mitral valve prolapse, palpitations 
and chest pain.  It was only in 2004 at the VA that the 
Veteran was first given a diagnosis of asthma, and in their 
first visit the Veteran did not complain of symptoms related 
to or similar to an upper respiratory infection.  The August 
2009 VA examiner noted that asthma is a recurrent condition 
where auscultation of the lungs reveals wheezing throughout 
the entire lung fields.  It is only fully reversible with 
inhaled bronchodilators and the only time she experienced 
shortness of breath with her upper respiratory infection 
symptoms was in December 2003.  Her lungs were clear at that 
time and she was treated with a nasal spray and allergy 
medication, not the usual treatment to someone suspected of 
asthma.  

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for asthma. 

The Board notes that there are no service treatment records 
reflecting any diagnosis of asthma.  The Veteran's service 
treatment records are replete with symptoms of shortness of 
breath and upper respiratory infections, neither of which was 
attributed to asthma in service.  In addition, the remainder 
of the Veteran's service treatment records are negative for 
any diagnosis or treatment of asthma.  The first available 
treatment records showing a diagnosis of asthma are from 
2004.  

Specifically in various statements during the course of this 
appeal, the Veteran contended that she first suffered from 
symptoms related to asthma in service and it has bothered her 
ever since then.  Competent lay evidence is evidence provided 
by a person who has personal knowledge of facts or 
circumstances and conveys such matters that can be observed 
and described by a lay person. See Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  Lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by lay 
persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007). T

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.; see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

In addition, as the Veteran is competent to report matters 
which a layperson may perceive (such as various symptoms 
suffered), the Board also finds her account is credible when 
evaluated in light of the totality of the record.  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that 
"[o]nce evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.")

However, although the Veteran may sincerely believe that her 
current asthma began in or are related to service, the 
Veteran, as a lay person, is generally not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

In addition to the lack of evidence showing that a diagnosis 
of chronic asthma manifested during service, the competent 
and probative medical evidence of record does not link the 
Veteran's current asthma to her military service.  As was 
noted above, VA treatment records show and the Board 
acknowledges that the Veteran has a current diagnosis of 
asthma.  However, the Veteran's statements regarding the 
etiology of her asthma do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

As such, a nexus to service has still not been shown.  The 
Veteran's shortness of breath in service at the time appeared 
attributed to cardiac conditions.  In fact, the only 
probative medical opinion of record is the August 2009 VA 
opinion against the Veteran's claim for service connection 
for asthma, including as secondary to her service-connected 
allergic rhinitis.  Further, the Veteran is service-connected 
for chronic allergies/colds and an October 2008 VA examiner 
appears to attribute the Veteran's in-service upper 
respiratory symptoms to this diagnosis/allergic rhinitis.  
Therefore, taking into consideration all of the foregoing, 
the Board finds that the Veteran's current asthma disability 
did not manifest during service, there is no continuity of 
symptomatology associated with asthma shown since service 
until now and the disability has not been shown to be 
etiologically related to an event, disease, or injury in 
service.  The Board also finds that the Veteran's asthma is 
not secondary to the Veteran's allergic rhinitis in any way 
as prescribed by law.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for asthma.  Because the preponderance of the 
evidence is against the Veteran's claims, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for asthma is not 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303.



Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate her claim for service connection for 
asthma by a letter in March 2006, before the initial adverse 
rating decision in this appeal.  An updated notice duty to 
assist letter was provided in March 2006.  This March 2006 
letter provided the Veteran with the specific notice required 
by Dingess, supra.  A subsequent re-adjudication followed in 
November 2006.  The Board concludes that VA has met its duty 
to notify the Veteran concerning her claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support her claim.  
The record contains her service treatment records and VA 
medical records.  Private treatment records are contained in 
the claims file.  The Veteran was given a VA examination with 
medical opinion in connection with the claim.  The Veteran 
testified before two Veterans Law Judges.  Statements of the 
Veteran and her representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor her representative has indicated that 
there are any available additional pertinent records to 
support her claim.  

The Board is also satisfied that the development requested by 
the Board's July 2007 remand has been satisfactorily 
completed and substantially complied with.  This includes 
above-noted development to provide the Veteran with a Travel 
Board hearing.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

Service connection for asthma is denied.  



			
	                 M. SABULSKY                                    
WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                               
__________________________________
DEBORAH W. SINGLETON
Veterans Law Judge
	Board of Veterans' Appeals  




 Department of Veterans Affairs


